DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 3-5 and 7-10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A- Species J, as set forth in the Office action mailed on 03/18/2022, is hereby withdrawn and claims 3-5 and 7-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Reasons for Allowance
This action is in response to the reply filed 07/28/2022. The allowed claims are 1, 3-5 and 7-10. The closest prior art of record is Hoffman et al. (US PG Pub. 20090040726), Salim (US PG Pub. 20180320985) and Fukuda (Translation of Japanese Patent Document JPS60228851 A).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural relationship pertaining to the metal matrix and the support member.  Although Hoffman discloses a vapor chamber having a lower shell, an upper shell, a lower half tube and a support member, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Hoffman to incorporate the metal matrix forming both the first surface of the lower shell and the fourth surface of the upper shell while the second surface of the lower shell and the third surface of the upper shell are formed by the copper laver, the support member including a plurality of protrusions produced by stamping process and formed on the second surface, the third surface or both the second surface and the third surface, the protrusion being a truncated cone and an interval being formed between bottoms of the two adjacent protrusions while a ratio of the maximum width of the truncated conical protrusion to the interval is 1:1 to 1:0.5, along with the other claimed components of the vapor chamber. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/           Primary Examiner, Art Unit 3763                                                                                                                                                                                             






	111